DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 20, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-9 and 13 are canceled.
Claims 14 and 16 are new.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 22, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910132726.3 application as required by 37 CFR 1.55.
The foreign priority is therefore denied.
Claim Rejections - 35 USC § 112

The rejection of claims 8 and 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on February 4, 2022.
New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite for using the trademarked term, “Sybrgreen”.  Initially, the Office notes that the art accepted term is, “SBYR Green”.  In addition, the usage of a trademark product in a claim renders the claim indefinite because a trademark does not identify the actual product, but the source of the product which could retain the same trademarked name, while changing in its contents.  For example, Coke® has been sold under the same tradename while changing in formula over the years.
The Office suggests amending the claim to use a generic description of what a SYBR Green is, such as a fluorescent double-stranded DNA intercalator.
Claim 10 is also indefinite because the claim is drawn to a method “for detecting intrahepatic cholestasis of pregnancy” and yet, the claim recites the step of utilizing a test RNA or control RNA.  The term of the art regarding a “control” is that the disposition of that RNA identity is known prior to testing. Therefore, the use of control RNA whose disposition is known cannot be used to “detect” ICP because the identity is already previously “detected”.
Claim 11 is indefinite because there is no perceived difference in scope of claim 11 and claim 10 for the following reasons.
Claim 10 has been amended to recite that the method employs a primer pair, wherein the primer pair is SEQ ID NO: 1 and 2; or SEQ ID NO: 3 or 4; or SEQ ID Number 5 and 6.
Therefore, claim 10 limits the primers being employed to the actual sequences of the SEQ ID Numbers being employed.  
Claim 11, depends from claim 10 but recites that these same primer pairs “amplify the fragment of DNA from cDNA having DNA sequences shown as SEQ ID NO: 7, SEQ ID NO: 8, and SEQ ID NO: 9”.  Because the primers were already defined being limited by their nucleotide sequences, they will inherently amplify the fragment of a DNA from SEQ ID NO: 7, 8, or 9, and claim 11 does not appear to further limit claim 10.
The Office is unable to ascertain what the different in scope claim 11 attempts to achieve therefore.
Claim 14 is indefinite because it is unclear just exactly what claim 14 is achieving for the following reasons.
Claim 10 is directed to a method of detecting ICP.
Claim 14 depends from claim 10 and recites that the reagents recited in claim 10 “are prepared as a diagnostic kit for detecting the intrahepatic cholestasis of pregnancy for a subject”.
Therefore, claim 14 is indefinite as to whether the step if using the diagnostic kit in the method of claim 10, or the method is directed to packaging the reagents used in the method of claim 10 into a kit.
If the latter interpretation is assumed, then the two methods are disjointed because they are two different methods.  If Applicants wish to claim an independent claim drawn to a method of packaging the reagent of claim 10 in to a kit, Applicants should claim as such. 
Claims 11, 12, 14, and 15 are indefinite by way of their dependency on claim 10.
Rejection - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The scope of enablement rejection of claims 8-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for reasons set forth in the Office Action mailed on February 9, 2022 is maintained for the reasons of record.
Applicants’ arguments and amendment have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Rationale: The specification, while being enabling for a method of detecting an intrahepatic cholestasis of pregnancy, wherein the method determines the differential expression level of the recited RNA markers, does not reasonably provide enablement for the method which simply detects the RNA markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement Issue:
	The specification, on page 7, discloses that Human LncRNA Array v4 chip was used to screen a plurality of samples, wherein differentially expressed LncRNAs were discovered, wherein, “correlation between the three differentially expressed LncRNAs (ENST00000449605.1, ASO3480 and ENST00000505175.1) and the incidence of ICP was then verified” (page 7, lines 13-15).
	Therefore, Applicants’ own specification evidences that the diagnostic significance is based on their differential expression levels, and not simply their presence/absence.  
	Such is further evidenced by Applicants’ specification, wherein many LncRNAs are expressed with some being up and some being down regulated:
	“Human LncRNA Array v4 chip was used to conduct preliminary screening and it was found that 58 LncRNAs were up-regulated and 85 LncRNA were down-regulated.  The correlation between the three differentially expressed LncRNAs (ENST00000449605.1, ASO3480 and ENST00000505175.1) and the incidence of ICP was then verified” (page 7, lines 11-15)
“Statistical analysis was performed using SPSS16.0 statistical analysis software … the inventors detected LncRNA with differential expression (different expression (up-regulation or down-regulation) compared to the control > 2 times) in the serum of the ‘intrahepatic cholestasis of pregnancy cases’ group and ‘healthy female control’ group) … LncRNAs with CT values of no more than 35 in two groups of human subjects in Human LncRNA Array v4 chip and a relatively uniform expression signal among the individual sample of each group were further verified by Q-PCR method to improve detection efficiency” (page 7, line 20 to page 8, line 11).

	Based on such data from Applicants’ own specification, one of ordinary skill in the art would be incapable of practicing the claimed invention fully commensurate in scope without undue experimentation.
Response to Arguments:
	Applicants state that in order to “clarify the different expression of RNA markers between ICP and control samples, Applicants writes the different expression level of the RNA markers in claim 15 by calculating the data in Table 3” (page 2, bottom paragraph, Response).
	This argument is not found persuasive for the following reasons.
	For a differential expression to be determined the test data must be compared to some established reference data, typically in the form of a positive or a negative control.
	Applicants’ own argument acknowledges this fact:
“clarify the different expression of RNA markers between ICP and control samples …”

Yet, Applicants’ independent claim 10 continues to recite that the method uses the test RNA or a control RNA.
One simply cannot determine differential expression from test RNA alone or control RNA alone.  Rather they are both required and the differential expression is made based on the comparison of the expression data from the test to the control.
Similarly, the term, “ratio” of the positive and negative ICP loses its meaning when the method only employs data from the test RNA or control RNA and not both.
The Office refers Applicants’ to page 15 of their own specification wherein the data from both the test RNA and control RNA are required for determining such a “ratio”:
“In the 4 ICP cases and 4 healthy controls, the Human LncRNA Array v4 chip was used to conduct preliminary screening and 58 LncRNA up-regulation and 85 LncRNAs down-regulation were found.” (page 15, lines 18-20)

“The expression ratio of serum LncRNAs in the two groups of samples can be expressed by Equation 2-Ct …” (page 21, lines 5-6) 

Simply put, there is no expression ration without the use of both the target RNA and the control RNA.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
The Office is unable to find the recited ratios of positive and negative ICPs as recited in claim 15, wherein when primers SEQ ID NO: 1 and 2 are employed, the ratio is 2.08; when primers of SEQ ID NO: 3 and 4 are employed, the ratio is 2.06; when primers of SEQ ID NO: 4 and 5 are employed, the ratio is 2.59.
While the formula for calculating the ratio is disclosed in the specification, the specification fails to disclose the cycle thresholds achieved for the targets amplified with the pairs of primers in both the test and control RNA samples.  Therefore, the specification fails to provide an explicit or implicit support for the recited limitations.
Applicants are requested to provide line and page number of the specification in the application or the drawings where the recited ratios can be found as well as their association with the set of primer pairs.
New Matter must be removed otherwise.

Claim Rejections - 35 USC § 101
The rejection of claims 8-10, 12, and 13 under 35 U.S.C. 101 for the reasons set forth in the Office Action mailed on February 9, 2022 is withdrawn in view of the Amendment received on April 20, 2022 which positively incorporates the sequences of the primer pairs in the detection of ICP.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Claims are free of prior art as the prior art does not teach or suggest for a method of detecting ICP in a subject based on the LncRNA markers recited in the claims.
	Bentwich, Itzhak (US 2007/0134655 A1, published June 14, 2007) discloses a nucleic acid sequence which contains the entirety of SEQ ID Number 1 and 17-mer of the 19-mer in SEQ ID Number 2 (see below):

Query Match             100.0%;  Score 20;  DB 14;  Length 32;
Best Local Similarity   85.0%;  
Matches   17;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Applicant SEQ ID NO: 1              1 CAGGCTGGGCAACATAGTGA 20
                                      |||||:||||||||:||:||
Bentwich SEQ ID NO: 364975          2 CAGGCUGGGCAACAUAGUGA 21


Query Match             89.5%;  Score 17;  DB 14;  Length 32;
Best Local Similarity   100.0%;  
Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Applicant SEQ ID NO: 2               3 TGGGCTCAAACGATGCT 19
                                       |||||||||||||||||
Bentwich SEQ ID NO: 453200          32 TGGGCTCAAACGATGCT 16

	Bentwich, however, does not disclose that these sequences are implicated with intrahepatic cholestasis of pregnancy nor identify these sequences as being long, non-coding RNA molecules (i.e., LncRNA).
	Hu et al. (Cell Death and Disease, 2018, vol. 9, pages 1-14) teach that long, non-coding RNA molecules have shown to have correlation with intrahepatic cholestasis of pregnancy.  Hu et al. employ a commercially sold array from Agilent® which is designed to globally profile human lncRNAs (see page 2, 1st column, Microarray assay).  The artisans do identify several lncRNA molecules which are implicated with ICP based on their study (“[w]e verified the expression of 11 LncRNA in placenta of ICP … Linc02527, KCNMB2-AS1, YEATS2-AS1 and TCONS-00011228 were significantly increased …”, page 3, 2nd column), but fail to disclose that the identified lncRNAs were those of the presently claimed.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 1, 2022
/YJK/